DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takeuchi et al. (US 2009/0035659 A1).
Regarding claim 1, Takeuchi teaches a positive electrode active material for nonaqueous electrolyte secondary batteries (“a positive electrode active material for a non-aqueous electrolyte secondary battery”, Abstract, [0014]), comprising: 
xNi1-y-z-v-wCoyAlzM-1vM2wO2. The element M1 in the formula 1 is at least one selected from the group consisting of Mn, Ti, Y, Nb, Mo, and W. The element M2 in the formula 1 includes at least two selected from the group consisting of Mg, Ca, Sr, and Ba”, [0014]; formula 1 includes Li, Ni, Co, and Al, and M1 may be W, see Example 6, Table 1, p. 7), 
a proportion of Ni in the composite oxide being at least 80 mol% relative to the total number of moles of the metal elements except Li (“the composite oxide used as the positive electrode active material in the present invention is composed of LiNiO2 doped with Co and Al...”, [0031], which means that the proportion of Ni is fairly high; many embodiments, e.g. Examples 1-6 in Table 1 on p. 7, show that the proportion of Ni in the composite oxide is 81% relative to the total number of moles of the metal elements except Li), 
the additive elements M including at least an alkaline earth metal element (“The element M2 in the formula 1 includes at least two selected from the group consisting of Mg, Ca, Sr, and Ba”, [0014], which are alkaline earth metal elements; the “at least two” of the prior art is a range which falls completely within the “at least one” range as claimed), 
and the additive elements M further includes a tetravalent or higher valent element, the average valence of the additive elements M being at least 3.6 (“The element M1 is at least one selected from the group consisting of Mn, Ti, Y, Nb, Mo, and W. They may be contained in the positive electrode active material singly or in combination of two or more of them”, [0041], such that at least one of the tetravalent elements Mn, Ti, Nb, or No may be selected in addition to W; “the ratio of the content of the element M1 to the content of the element M2: v/w preferably satisfies 0.1≤v/w≤10”, [0043], where an equal amount of W and another tetra- or higher valent element as M1 and a v/w ratio of 10 would yield an average valence of at least 3.7 for the additive elements (divalent alkaline earth elements M2 and the non-W tetra- or higher valent element of M1); Examples 47 and 48 in Table 9 on p. 9 are specific 
Regarding claim 2, Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the additive elements M comprises at least the alkaline earth metal element, and the alkaline earth metal element is selected from at least one of Mg, Ca, Sr and Ba (“The element M2 in the formula 1 includes at least two selected from the group consisting of Mg, Ca, Sr, and Ba, and the element M2 includes at least Mg and Ca”, [0014]).
Regarding claim 5, Takeuchi teaches a nonaqueous electrolyte secondary battery comprising a positive electrode comprising the positive electrode active material of Claim 1 (“a positive electrode of a non-aqueous electrolyte secondary battery of the present invention includes a positive electrode active material comprising a lithium-containing composite oxide, and the composite oxide is represented by the formula 1”, [0031]; “the predetermined positive electrode and above-mentioned negative electrode were assembled into a prismatic non-aqueous electrolyte secondary battery”, [0095]).
Regarding claim 9, Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the composite oxide is represented by the following general formula: 
LixNiyCozAlvWαMβO2-γ 		(1)
1... the more preferable range is 0.0015≤v≤0.015”, [0039], where the v of Takeuchi corresponds to the sum of the claimed α and a part of β (the portion of claimed M which is a tetra- or higher valent element), and the prior art range substantially overlaps with the claimed range; “the value w representing the content of the element M2... the more preferable range is 0.0015≤w≤0.015”, [0040], where the w of Takeuchi corresponds to a part of β (the portion of claimed M which is at least one alkaline earth element including Mg, Ca, Sr and Ba), and the prior art range substantially overlaps with the claimed range; formula 1 shows that the subscript for O is 2 and therefore γ=0, which is an included end point of the claimed range; regarding the value of claimed y, i.e. the proportion of Ni, “the composite oxide used as the positive electrode active material in the present invention is composed of LiNiO2 doped with Co and Al...”, [0031], which means that the proportion of Ni is fairly high; many embodiments, e.g. Examples 1-6 in Table 1 on p. 7, show that the proportion of Ni in the composite oxide is 81% relative to the total number of moles of the metal elements except Li, and 81%, or 0.81, falls within the claimed range of 0.80 to 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2009/0035659 A1).
Regarding claim 4, Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the tetravalent or higher valent element is selected from at least one of Mn, Ti, Nb, and Mo (“The element M1 is at least one selected from the group consisting of Mn, Ti, Y, Nb, Mo, and W. They may be contained in the positive electrode active material singly or in combination of two or more of them”, [0041], such that at least one of the tetravalent elements Mn, Ti, Nb, or No may be selected in addition to W).
As such, it would be obvious to one of skill in the art to select the elements as required in claim 4, because they are disclosed by Takeuchi.
Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2009/0035659 A1) as applied to claim 1 above, and further in view of Xie et al. (The Role of Sodium in LiNi0.8Co0.15Al0.05O2 Cathode Material and Its Electrochemical Behaviors", January 28, 2016, The Journal of Physical Chemistry, 120, pp. 3235-3241.).
Regarding claim 3, Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1.
Takeuchi does not that the additive elements M comprises at least an alkali metal element and the alkali metal element is selected from at least one of Na and K.
Xie teaches a positive electrode active material for nonaqueous electrolyte secondary batteries (“LiNi0.8Co0.15Al0.05O2 Cathode Material”, Title; “samples were evaluated with a CR2025 coin cell assembled with a lithium metal anode in an argon-filled glovebox. Each positive electrode was fabricated by blending the prepared powders with 10 wt % of acetylene black and 10 wt % of poly(vinyl difluoride) PVDF binder. The positive electrode and lithium negative electrode were separated by a porous polypropylene film, using 1 mol/L LiPF6 in EC/EMC/DMC (1:1:1 in volume) solvent as the electrolyte”, section 2.3, which shows the active material is used in the cathode of a battery with a nonaqueous solvent). The cathode material of Xie is similar to the material of Takeuchi, since the oxide 0.8Co0.15Al0.05O2 cathode material and present the synthesis of Li-1-xNaxNi0.8Co0.15Al0.05O2 (x = 0, 0.01, 0.02, or 0.05)”, section 1; see also section 2.1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the active material of Takeuchi by adding a small amount of Na as taught by Xie, since the addition of sodium improves battery performance (“an appropriate amount of sodium treatment is favorable for improving the rate capability of NCA”, section 3.2; see also section 4, Conclusion, for a summary of the improvements).
Regarding claim 6, Takeushi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to Claim 1, wherein the additive elements M comprises the alkaline earth metal element (“The element M2 in the formula 1 includes at least two selected from the group consisting of Mg, Ca, Sr, and Ba”, [0014], which are alkaline earth metal elements; Example 6 in Table 1 on p. 7 shows that the additive elements include alkaline earth metal elements Mg and Ca).
Takeuchi does not that the additive elements M comprises an alkali metal element.
Xie teaches a positive electrode active material for nonaqueous electrolyte secondary batteries (“LiNi0.8Co0.15Al0.05O2 Cathode Material”, Title; “samples were evaluated with a CR2025 coin cell assembled with a lithium metal anode in an argon-filled glovebox. Each positive electrode was fabricated by blending the prepared powders with 10 wt % of acetylene black and 10 wt % of poly(vinyl difluoride) PVDF binder. The positive electrode and lithium negative electrode were separated by a porous polypropylene film, using 1 mol/L LiPF6 in EC/EMC/DMC (1:1:1 in volume) solvent as the electrolyte”, section 2.3, which shows the active material is used in the cathode of a battery with a nonaqueous solvent). The cathode material of Xie is similar to the material of Takeuchi, since the oxide of Xie contains lithium, nickel, cobalt and aluminum in proportions similar to the embodiments of 0.8Co0.15Al0.05O2 cathode material and present the synthesis of Li-1-xNaxNi0.8Co0.15Al0.05O2 (x = 0, 0.01, 0.02, or 0.05)”, section 1; see also section 2.1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the active material of Takeuchi by adding a small amount of Na as taught by Xie, since the addition of sodium improves battery performance (“an appropriate amount of sodium treatment is favorable for improving the rate capability of NCA”, section 3.2; see also section 4, Conclusion, for a summary of the improvements).
Regarding claim 7, modified Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to claim 6, wherein the tetravalent or higher valent element is selected from at least one of Mn, Ti, Nb and Mo (“The element M1 is at least one selected from the group consisting of Mn, Ti, Y, Nb, Mo, and W. They may be contained in the positive electrode active material singly or in combination of two or more of them”, [0041], such that at least one of the tetravalent elements Mn, Ti, Nb, or No may be selected in addition to W).
Regarding claim 8, modified Takeuchi teaches the positive electrode active material for nonaqueous electrolyte secondary batteries according to claim 6, 
wherein the alkaline earth metal element is selected from at least one of Mg, Ca, Sr and Ba (“The element M2 in the formula 1 includes at least two selected from the group consisting of Mg, Ca, Sr, and Ba, and the element M2 includes at least Mg and Ca”, [0014]), 
and the alkali metal element is Na (Takeuchi as modified by Xie contains Na).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aydinol et al. (“High rate capable manganese and tungsten doped freeze dried lithium cobalt . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728